10F-3 Report CGCM High Yield Investments 9/1/2010 through 2/28/2011 Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund Hapag-Lloyd AG 10/1/2010 Deutsche Bank 0.20% Navios 10/6/2010 Banc ofAmerica 0.10% Navios 10/7/2010 Steme Agee & Leach 0.01% Navios 10/7/2010 Banc ofAmerica 0.01% Brickman Group 10/7/2010 Banc ofAmerica 0.09% Alta Mesa Holdings 10/7/2010 Wells Fargo 0.06% Manitowoc 10/13/2010 Deutsche Bank 0.04% Regency Energy Partners 10/13/2010 Banc ofAmerica 0.01% Regency Energy Partners 10/13/2010 Banc of America 0.04% AMGH Merger Sub Inc. 10/15/2010 Barclays 0.03% Abengoa Finance 10/19/2010 Credit Suisse 0.04% Calpine Corp. 10/20/2010 Steme Agee & Leach 0.00% Sabre Health Care 10/22/2010 Banc of America 0.04% Hexion US Finance Corp./Nova Scotia Finance 10/27/2010 JPMorgan 0.04% Barry Petroleum 10/27/2010 Wells Fargo 0.04% Spansion LLC 11/4/2010 Barclays 0.07% USG Corp. 11/4/2010 JPMorgan 0.02% Frac Tech Services LLC 11/4/2010 Credit Suisse 0.04% West Corp. 11/9/2010 Deutsche Bank 0.05% Precision Drilling Corp. 11/10/2010 Credit Suisse 0.03% CalFrac Holdings 11/10/2010 RBC Capital 0.03% Dunkin Finance Corp. 11/15/2010 JPMorgan 0.01% Ally Financial Inc. 11/15/2010 Banc of America 0.05% Wind Acquisition Finance 11/18/2010 Credit Suisse 0.02% Petco Animal Supplies 11/19/2010 JPMorgan 0.09% American Reprographics 11/23/2010 Banc of America 0.12% Tenneco 12/09/2010 Banc of America 0.03% Charter 1/4/2011 Deutsche Bank 0.00% Calpine 1/10/2011 Deutsche Bank 0.07% Verso 1/11/2011 Credit Suisse 0.10% Cogent Communications 1/11/2011 Banc of America 0.14% Cogent Communications 1/12/2011 Banc of America 0.03% Grifols 1/12/2011 Deutsche Bank 0.02% Exide Technologies 1/13/2011 Deutsche Bank 0.03% Navios Maritime Holdings 1/13/2011 Banc of America 0.07% Petrobras International Finance 1/20/2011 JPMorgan 0.03% Del Monte Foods 2/1/2011 Banc of America 0.01% Del Monte Foods 2/2/2011 Steme Agee & Leach 0.00% Wells Fargo 2/10/2011 Credit Suisse 0.01% Edcon 2/22/2011 Goldman Gachs 0.15% Nexeo Solutions 2/23/2011 Banc of America 0.04% Goodrich Petroleum 2/25/2011 JPMorgan 0.05%
